internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-145434-02 date date legend trust grantor date beneficiary court date trustee trustee child child foundation state dear this letter responds to your letter dated date submitted on behalf of trust requesting a ruling under sec_2601 of the internal_revenue_code plr-145434-02 grantor created trust an irrevocable_trust on date for the benefit of beneficiary trust was modified by court on date date is before date trustee and trustee collectively the trustees are currently the trustees of trust the first subparagraph of paragraph second a of trust provides in relevant part that the trustees are authorized and empowered to pay to or for the benefit of beneficiary or any of his descendants in the sole and absolute discretion of the trustees in the event of illness accident or other misfortune or in the event of any emergency or if in the judgment of the trustees it is necessary or advisable for the comfortable maintenance support or education of any such person such sum or sums from time to time out of the income derived from the trust estate after date whether or not accumulated as the trustees in their sole judgment deem necessary in determining the existence of any such circumstances trustee may rely upon the determination and certification of trustee acting in her fiduciary capacity as to the existence of such need or condition provided further however that if trustee should ever be a beneficiary hereunder the determination as to the existence of such need or condition will be made by trustee the second subparagraph of paragraph second a provides that twenty years after the death of the survivor of grantor’s children beneficiary child and child trust will terminate and the trustees shall transfer the trust assets to the descendants of beneficiary per stirpes who do not have a living ancestor who is a descendant of beneficiary the third subparagraph of paragraph second a provides that in the event there are no descendants of beneficiary living at the time of trust’s termination the principal of the trust estate and undistributed_income shall be distributed free and clear to the descendants of grantor per stirpes or in the event there are no descendants living at that time to foundation the trustees of trust propose to modify the first subparagraph of paragraph second a of trust in accordance with state law the new subparagraph would provide in relevant part that the income shall be accumulated invested and reinvested by the trustees provided however without intending to vest any enforceable right in any beneficiary the trustees are further authorized and empowered in the sole and absolute discretion of the trustees in the event of illness accident or other misfortune or in the event of any emergency or if in the judgment of the trustees it is necessary or advisable for the comfortable maintenance support or education of any person hereinafter described to pay to or for the benefit of beneficiary or any of plr-145434-02 beneficiary’s descendants such sum or sums from time to time out of the income derived from the trust estate after date whether or not accumulated as the trustees in their sole judgment deem necessary pay to or for the benefit of any of beneficiary’s descendants who would be entitled to receive distributions upon the termination of the trust as hereinafter provided if the trust terminated at the time of any such payment such sum or sums from time to time out of the principal of the trust estate as defined below as the trustees in their sole judgment deem necessary in determining the existence of any such circumstances trustee may rely upon the determination and certification of trustee acting in her fiduciary capacity as to the existence of such need or condition provided further however that if trustee should ever be a beneficiary hereunder the determination as to the existence of such need or condition will be made by trustee the trustees of trust have requested a ruling that the proposed modification to trust will not cause trust to lose its status as exempt from the generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt plr-145434-02 status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust in this case trust currently provides for discretionary distributions of income to beneficiary and beneficiary’s descendants but does not provide for any distributions mandatory or discretionary of principal the proposed modification will allow the trustees to make discretionary distributions of principal to beneficiary’s descendants who would receive principal if the trust terminated on the date of the distribution the proposed modification therefore will not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust based on the facts submitted and representations made we conclude that the proposed modification will not affect trust’s status as exempt from the generation-skipping_transfer_tax except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-145434-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trustee this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely melissa c liquerman melissa c liquerman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of letter for sec_6110 purposes
